101 F.3d 714
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Willie L. WILLIAMS, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 96-3259.
United States Court of Appeals, Federal Circuit.
Nov. 01, 1996.

70 M.S.P.R. 462.
REMANDED.
ON MOTION
PLAGER, Circuit Judge.

ORDER

1
The Merit Systems Protection Board moves for a remand.  Willie L. Williams consents conditionally.*  We treat the Board's submission entitled "Respondent's Response to Petitioner's Consent to Motion to Remand Appeal" as a motion for leave to file a reply.


2
The Board dismissed Williams' appeal as untimely because, inter alia, it was filed six days after the 20-day period for filing an appeal had expired.  See 5 C.F.R. § 1201.22(b).  The Board now states that it wishes to reconsider its decision in light of this court's holding in  Hamilton v. Merit Sys. Protection Bd., 75 F.3d 639 (Fed.Cir.1996).  The Board asks this court to remand the case to the Board.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) The Board's motion for remand is granted.  The case is remanded to the Board.


5
(2) The Board's motion for leave to file a reply is granted.



*
 Williams asks that the proceedings in this court be stayed while the Board reconsiders its decision.  However, the proceedings in this court terminate upon remand.  With respect to the other "conditions" cited by Williams, it appears that those matters are properly resolved by the Board rather than this court